Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 of Commonwealth Income & Growth Fund VII, LP of our report dated December 19, 2008 relating to the November 30, 2008 financial statement of Commonwealth Income & Growth Fund VII, LP, which appears in the Prospectus, which is a part of this Registration Statement, and to the reference to us under the heading "Experts" in such Prospectus. /s/ ASHER & COMPANY, Ltd. Philadelphia, Pennsylvania December
